Title: To George Washington from Henry Knox, 16 March 1782
From: Knox, Henry,Morris, Gouverneur
To: Washington, George


                        
                            Sir
                            Elizabeth Town 16 March 1782
                        
                        We arrived here yesterday a few Minutes after twelve. The british Commissioners have not yet appeared. We
                            learn that Letters have gone forward to your Excellency from the british General and Admiral. We shall set off from home
                            this Day, and wait your farther orders in the Vicinity. Colo. Skinner will forward them.
                        We have the Honor to enclose an English Paper of the third of January, by which it would seem that Mr Laurens
                            is liberated, in one Sense of the Word at least. We are told that another English Paper
                            mentions his having Set off for Bath for the Recovery of his Health from whence he is to return to America. Should these
                            Circumstances render any new Instructions necessary, we pray your Excellency to transmit them. We have the Honor to be
                            your Excellencys most obedient humble Servants
                        
                            H. Knox
                            Gouvr Morris
                        
                    